PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/438,779
Filing Date: 12 Jun 2019
Appellant(s): HYPERLOOP TECHNOLOGIES, INC.



__________________
Jonathan R. Miller
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 4, 2022. 
(1) Grounds of Rejection to be Reviewed on Appeal

 Every ground of rejection set forth in the Office action dated November 2, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
  Claims 1-2, 4-13, and 15-22 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains new matter that was not described in the specification, i.e., “detecting a plume of air leaked into the low-pressure environment”. 
Claims 1-2, 4-13, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Oster, US 5,950,543 in view of Kalayeh et al., US 6,822,742, Benson et al., US 8,659,664, and Levien et al., US 2014/0024999.



NEW GROUNDS OF REJECTION
None.


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
None.

(2) Response to Argument

Appellant argues that Claims 1-2, 4 -13 and 15 - 22 are not properly rejected under 35 U.S.C. § 112(a) as failing to comply with the Written Description requirement because the amendments to Claims 1 and 12 were made “to correct an obvious error” and therefore, do not constitute new matter.

Appellant argues that the amendments made to independent Claims 1 and 12, which was to change the preposition “from” to “into” in a limitation in each of these claims, i.e., “detecting a plume of air leaked into the low-pressure environment using the at least one sensor”, were made to “correct an obvious error”.  As support for this argument, Appellant cites MPEP 2163.07 which states:
While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. An amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize the existence of the error in the specification, but also recognize the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).

Appellant asserts the following specific arguments:
Appellant argues that the ordinarily skilled artisan would recognize that a leak would flow into a tube held at negative pressure. However, this rejection is based on the written description requirement, and the issue is not what one of ordinary skill in the art knew and/or would know based upon the disclosure but rather whether Applicant had possession of the claimed invention at the time the Application was filed.  As described below, Appellant has not shown from where in the original disclosure the support for this amendment is found. 
Appellant argues that the claim amendments merely correct obvious errors in original claims. However, the presently-appealed application, 16/438,779, is a continuation application of parent application 15/007,993, now US 10,370,204.  The claims filed with this continuation application are not “original claims”, and the support for these limitations must be found in the original disclosure (i.e., parent application 15/007,993, or provisional patent application 62/113,511).  As described below, the original disclosure only supports detecting a plume of air leaked from the tube.  
In re Oda is one case that provides guidance for when an amendment does not constitute new matter (i.e., when the amendment is made to correct an obvious error), and does not supplant the law that all matter added to the claims must be supported by sufficient written disclosure.  In addition, it is asserted that In re Oda is distinguishable from the amendments made in the presently-appealed Application and is not dispositive.
Appellant argues that the Examiner “by acknowledging this undisputed principle of fluid dynamics [i.e., that air would leak into a low-pressure environment] tacitly acknowledges a skilled artisan would immediately recognize the error in the claims and the appropriate correction therefore.” The Examiner does not admit, tacitly or otherwise, that acknowledging a principle of fluid dynamics means that this is an acceptable correction of an obvious error.
Appellant argues that it is unreasonable to rely on the teachings of commonly-assigned applications to understand what invention was in the possession of Applicant when the Application was filed.  As described below, it is reasonable to look to extrinsic evidence, such as Applicant’s commonly-assigned Applications, in trying to understand the claimed invention that Applicant had in his possession at the time the Application was filed.  
Law regarding New Matter and the Written Description Requirement
35 U.S.C. §132 states “No amendment shall introduce new matter into the disclosure of the invention.”  
If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).  (See MPEP 2163.06)
The principles governing compliance with the written description requirement for applications are made clear in MPEP 2163:  
Section I, “General Principles governing compliance with the ‘Written Description’ Requirement for applications” states: 
35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the "specification shall contain a written description of the invention ...." This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc); Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. (Emphasis added)
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).  (Emphasis added)

MPEP 2163, Section II, “Methodology for Determining Adequacy of Written Description”, Step 3, “ Determine whether there is Sufficient Written Description to inform a Skilled Artisan that Applicant was in Possession of the Claimed Invention as a whole at the time the Application was filed”, part (b) “New Claims, Amended claims, or Claims Asserting Entitlement to the Benefit of an Earlier Priority Date or Filing Date under 35 USC 119, 120, 365, or 386” states:  
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 ("[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."). (Emphasis Added) 
To comply with the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation." Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998); see also In re Wright, 866 F.2d 422, 425, 9 USPQ2d 1649, 1651 (Fed. Cir. 1989) (Original specification for method of forming images using photosensitive microcapsules which describes removal of microcapsules from surface and warns that capsules not be disturbed prior to formation of image, unequivocally teaches absence of permanently fixed microcapsules and supports amended language of claims requiring that microcapsules be "not permanently fixed" to underlying surface, and therefore meets description requirement of 35 U.S.C. 112.); In re Robins, 429 F.2d 452, 456-57, 166 USPQ 552, 555 (CCPA 1970) ("[W]here no explicit description of a generic invention is to be found in the specification[,] ... mention of representative compounds may provide an implicit description upon which to base generic claim language."); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily implicitly described by a genus encompassing it and a species upon which it reads); In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) ("To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’" (citations omitted)); Yeda Research and Dev. Co. v. Abbott GMBH & Co., 837 F.3d 1341, 120 USPQ2d 1299 (Fed. Cir. 2016) ("Under the doctrine of inherent disclosure, when a specification describes an invention that has certain undisclosed yet inherent properties, that specification serves as adequate written description to support a subsequent patent application that explicitly recites the invention’s inherent properties.") (citing Kennecott Corp. v. Kyocera Int’l, Inc., 835 F.2d 1419, 1423 (Fed. Cir. 1987)). Furthermore, each claim must include all elements which applicant has described as essential. See, e.g., Johnson Worldwide Assoc. Inc. v. Zebco Corp., 175 F.3d at 993, 50 USPQ2d at 1613; Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d at 1479, 45 USPQ2d at 1503; Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833.  (Emphasis Added)

Appellant’s rebuttal arguments are not persuasive in showing that the disclosure supports the claim amendments that have been rejected as new matter. This is a written description rejection, and the issue is not what one of ordinary skill in the art knew and/or would know based upon the disclosure, but rather whether Applicant had possession of the claimed invention at the time the Application was filed:
Instead of providing detailed reasons as to why the disclosure (as provided in the presently-appealed continuation application 16/438,779,  the parent application 15/007,993, or the non-provisional application 62/113,511) supports amending the claims to recite that “a plume of air leaked into the low-pressure environment” can be detected, Appellant supports these claim amendments by explaining that the invention is directed to a “low-pressure, high-speed hyperloop transportation system” in which a vehicle travels within an evacuated or partially evacuated tube, and therefore, the ordinarily skilled artisan in fluid dynamics would readily recognize that air would leak into the low-pressure environment from outside of the low-pressure environment.   This principle of fluid dynamics is not disputed.  However, simply because a fluid dynamics principle is true does not mean that the disclosure adequately discloses detecting a leak when this principle applies. 
In contrast to Appellant’s arguments, the 35 USC 112(a) rejection has made clear that the disclosure does not support the amendments made to Claims 1 and 12 (as well as the amendment to paragraph [0257] of the Specification.)  The Specification provides only a single paragraph [0257]1 that provides any details with respect to tube monitoring and leak detection.  The Examiner has not been able to find any other disclosure in the original disclosure, which includes the presently-appealed continuation Application, 16/438,779, the parent Application 15/007,993, and Provisional Patent Application 62/113,511, that describes how the leak detection is performed.  Moreover, Appellant has only identified paragraph [0257] as providing support for teaching the details of “tube monitoring” and “leak detection”.   

A review of paragraph [0257] of the presently-appealed continuation application 16/438,779 (and of the parent application 15/007,993) shows support for the following concepts:
using a remotely controlled aerial vehicle, such as a drone, to fly along the transportation tube;
the aerial vehicle being equipped with an infrared imaging camera or forward looking infrared [sensor], and 
these sensors being used to detect “expelled or leaked gas from within the tube” which would be detectable as large plumes on the FLIR image.
It is maintained that paragraph [0257] does not support detecting air leaked into an environment/tube, but does support detecting leaked or expelled air “from” an environment/tube. Note also that paragraph [0257] states “Aspects of the present disclosure are directed to a method for monitoring the transportation tube (or other low-pressure environment) integrity “, which can be understood to mean that the monitoring can performed on a tube at any pressure, and not just at low pressure. 

Appellant’s argument relies on other paragraphs from the disclosure for teaching that the tube is maintained under a “low-pressure”, and from these teachings, Appellant argues that the ordinarily skilled artisan would know that air leaks into a “low pressure” tube that is at least partially evacuated/under a vacuum.  However, the Specification also teaches that there are other times when the tube is not operated at low pressure, and even discloses operations when the tube is operated at atmospheric pressure2.    Under these circumstances, the leak detection could be made by a sensor that is detecting leakage from the tube.		In addition, Appellant’s original disclosure also includes a discussion of several related and commonly owned applications, which Appellant states the contents of are “expressly incorporated by reference herein in its entirety.”3  These discussions provide insight into what Appellant had in their possession at the time of the invention.  More specifically, paragraph [0177] of the presently-appealed Application describes US Patent Application 15/008,017, now US 9,566,987.  This commonly-assigned Patent Application/Patent describes “Low-Pressure Environment Structures”, one of which includes two levels of membranes that form the tube.  In this two-level of membrane embodiment, the structure includes an outer membrane/structure (1255, Fig. 12) that is inflated with a gas such as air at a pressure slightly higher than the pressure in the ambient environment, and an inner membrane/structure (330) that maintains an inner environment at a vacuum (See C12, L53 – C14, L17 of US 9,566,987 for a more thorough discussion of this two level/membrane structure).  In addition, US 9,566,987 provides information as to what would happen if a leak occurs: a leak in the outer pressurized membrane (which would be the only structure that is observable from outside of the system and therefore, applicable to the present claims)  would allow the gas contained in this outer area to leak from the tube (C12, L53 – C13, L3; Note: US 9,566,987 teaches that this two membrane structure may be used in an under-water environment, which means it is applicable to use the two membranes structure above water environments as well).  This related patent is also based on the same provisional application (i.e., serial no. 62/113,511 filed on February 8, 2015), and both this related non-provisional Patent Application/Patent and the presently-appealed Application have the same effective filing date (i.e., January 27, 2016), thereby making this Patent relevant as to what invention the Appellant had in their possession at the time the Application was filed.  Based on the disclosure in US 9,566,987, it seems more likely that the invention that Appellant had in its possession, as described in paragraph [0257] of the original disclosure, was that the “low pressure tube” was an inner tube/membrane that was surrounded by an outer tube/membrane kept at a pressure higher than the ambient pressure, and that the detected air, which is detected by a vehicle traveling “along a tube path” of the transportation system would be air that was leaked or expelled from the outer tube. 

Although not described in the presently-appealed Application, Appellant also co-owns another related patent, US 10,309,574, which describes “Systems and Methods for Leak Detection and Sealing”.  In this Patent, Appellant teaches that the pressure inside the tube is lower than the pressure of the exterior environment and that a leak in the tube is detected by sensors located within the tube that detect shockwaves when the exterior air flows into the tube through the leak.  This Patent does not teach the use of any external vehicles that travel along the tube path of the system, nor does it teach any type of sensor located outside of the tube path, including the use of infrared sensors, to detect the leak.  As such, even though this Patent teaches that the air will leak into the tube maintained at a “low pressure/vacuum, it does not disclose the use of any type of sensor that is located externally of the tube and located on a vehicle that travels along the system tube path to detect a leak that flows into the tube.  Instead, this related patent teaches that leaks into a low pressure environment/tube are detected by sensors located within the tube, and essentially teaches away from the presently-appealed claims which require detecting a leak into a tube maintained at low pressure.   Although this Patent was filed after the effective filing date of the presently-appealed application (the effective filing date of US 10,309,574 is March 28, 2016), it is contemporaneous to the filing of the Non-provisional Patent Application associated with the present Application (i.e., January 27, 2016) and may be indicative of the inventions that Appellant had in its possession at the time the present Application was filed. 

In further support of their position that the claimed sensor detects air leaked into the tube, Appellant asserts:
“a plume (or jet) is formed on the exterior of the tube at the hole by the rapidly moving inner column of air near a center axis of the hole moving through the ambient air that is further from the center axis of the hole, resulting in a converging flow having differing flow paths (and, for example, differing thermal signatures). In such a manner and for at least these reasons, Appellants respectfully submit the ordinarily-skilled artisan would readily understand an inwardly directed leak can form a detectable plume (e.g., a body of one fluid moving through another fluid) on the outside of the tube.”   

(See Appellant’s Appeal Brief, page 12.)  However, this assertion represents only Attorney arguments and Appellant has not offered any  evidence to support that a visible plume would be formed on the exterior of a tube kept at a “low pressure”/vacuum.  Moreover, the Examiner has not found any reference that was available at the time of the effective filing date of the original disclosure that supports Appellant’s assertion that an infrared sensor located externally of the tube and located on an aerial vehicle that travels along the system tube path is capable of detecting a leak into a tube held at a pressure lower than atmospheric pressure. In fact, the relevant references teach that common and effective ways to detect a leak into a tube kept at a low pressure/vacuum is the use of acoustic sensors located within the tube, and/or the use of sensors to measure the pressure drop or amount of gas that has to be replaced within a tube kept at a low pressure/vacuum4.  Because Attorney arguments cannot take the place of evidence (see MPEP 716.01(c)), there is no evidence in the record that would explain how a leak into a tube maintained at a low pressure/vacuum is detected.   				
There are no “original claims” directed to monitoring tube integrity/leak detection and only the original disclosure can provide support for the claims on appeal:
Appellant appears to be arguing that the claims filed with the presently-appealed Application are “original claims” and that this error was only introduced when filing these alleged “original claims” in the presently-appealed application (See Appellant’s Brief, page 12, which states “Original claims 1 and 12 recite detect or detecting ‘a plume of air leaked from the low-pressure environment.’”)  This argument fails because the application on appeal is a continuation application, and the claims filed with the continuation application are not “original claims”.  Moreover, as described in MPEP 2163.II.3.b (provided above) “To comply with the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure”.

Appellant filed the presently-appealed application as a continuation of non-provisional application 15/007,993 and provisional application 62/113,511 on June 12, 2019.  The claims in this continuation application (16/438,779) were directed to methods and apparatuses of monitoring tube integrity of a high-speed transportation system that includes a vehicle having a sensor for detecting “a plume of air leaked from the low-pressure environment”.  Because the presently-appealed Application is a continuation application, support for the presently-appealed claims must be found in the original disclosure, which includes the entire disclosures of the parent application 15/007,993 and provisional application 62/113,511, and only the Specification and Drawings of the presently-appealed continuation application, 16/438,779.  By definition, the Specification and Drawings of any continuation application must have the exact same Specification and Drawings of the parent application5 in order for the application to be a continuation application.  While the claims in a continuation application can be different from the claims in the parent application, they must find support in the original disclosure, which only includes the entire disclosures of the parent Application 15/007,993 and provisional Application 62/113,511.

None of the original claims in the parent Application 15/007,993 were directed to apparatuses or methods for monitoring tube integrity of a high-speed transportation system in which a plume of air leaked either “from” or “into” a low-pressure environment was detected.  Instead, the “original claims” in the parent application 15/007,993, were directed to “An off-shore port system”, as recited in independent Claim 1; “method(s) of operating the off-shore port system of claim 1”, as recited in Claims 21 and 26; “A method of relocating a port area infrastructure”, as recited in independent Claim 30; “A port system”, as recited in independent Claim 32; and “A method of operating a port system”, as recited in independent Claim 35.  The terms “monitor”, “monitoring”, “integrity”, “detect”, “detecting”, and “leak” do not appear anywhere in the original claims filed in the parent application 15/007,993.  While Applicant amended the original claims in the parent Application 15/007,993 on several occasions, including in a Preliminary Amendment filed concurrently with the originally filed claims, these terms also do not appear anywhere in the amended claims. Clearly, this supports that the concept of “monitoring tube integrity” via “detecting a leak” was not the inventive concept being examined in the original parent Application 15/007,993, but is a new inventive concept sought to be patented in the presently-appealed continuation Application 16/438,779.   
Because the “original claims” filed in the parent Application 15/007,993, do not provide any support for the claims filed in this presently-appealed continuation application, only the original disclosure, i.e., the Specification and Drawings of 15/007,993, or the provisional application, can provide the support for the claims filed with the presently-appealed continuation Application.  Applicant/Appellant did not provide any explanation for the support of the claims filed with this continuation Application when originally filing the continuation Application.  It was only after Claim 3 (which was incorrectly identified as Claim 4) and Claim 14 were identified in the October 3, 2019 Non-Final Office Action as incorporating new matter (directed to the vehicle being a ground vehicle, which is also not supported by paragraph [0257]), that Applicant amended Claims 1 and 12 of the presently-appealed continuation Application to change “from” to “into”, and offered paragraph “[0275]” as providing the support for these Amendments (where paragraph “[0275]” was a typographical error made by Applicant/Appellant in their January 3, 2020 Response, and corrected in Appellant’s February 16, 2021 Appeal Brief.)

 A review of the original disclosure in the parent application 15/007,993 and the provisional Application 62/113,511shows that paragraph [0257] provides the only possible support for claims directed to monitoring tube integrity by detecting a leak.6  As described above, paragraph [0257] does not provide sufficient written disclosure for the appealed claims directed to monitoring tube integrity by detecting a plume of air leaked into the low pressure environment. 

As such, there can be no alleged error of introducing the wrong word (i.e., “from” instead of “into”) into the claims of the appealed continuation application because the claims in the continuation Application are not original claims.  In addition, the claims of the continuation Application must find support in the original disclosure of parent Application 15/007,993 or provisional Application 62/113,511.  Because the original disclosure only provides support for a leak “from” the tube as described above, there is no support for changing the word “from” to “into” in the claims of this continuation Application. 
In re Oda is distinguishable
With regard to Appellant’s reliance on In re Oda, 443 F.2d 1200, 58 C.C.P.A. 1353, 170 U.S.P.Q. 268 (C.C.P.A. 1971), for the rule that “an amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize the existence of the error in the specification”, there are significant differences between the facts of the present disclosure and In re Oda that make the reliance improper.  First, In re Oda was directed to claim amendments that changed several chemical names.  Appellant argued that the wrong chemical names were included in the Specification and claims due to translation errors.  Because of an affidavit provided by Appellants that explained the translation errors, the Court agreed that the claim amendments were not new matter because they corrected only translation errors.  In the present Application, there is no translation involved nor did Appellant provide any evidence, via affidavit or declaration, which explains the error.
Second, in discussing what constitutes “new matter”, the Court stated “We have to decide on a case-by-case basis what changes are prohibited as ‘new matter’ and what changes are not.”  Id. at 1203.  In addition, the Court reviewed several treatises and reproduced the following statements:
No new matter can under any circumstances be introduced by amendment. New matter is that which is not found in the specification, drawings, or model, as first filed, and which involves a departure from the original invention. (Id. at 1203-1204, emphasis added, citing “Robinson on Patents”)

 	This rule is known as "the rule against new matter" and is intended to prevent an applicant under the guise of an amendment from introducing into his application a wholly different invention or changing the construction of a fully disclosed invention or presenting a different or preferred form of the invention. The applicant must stand or fall on his original disclosure and all amendments must conform thereto. This rule appears very simple but patent tribunals have experienced considerable difficulty in interpreting and applying it in practice. (Id. at 1204, emphasis added, citing Rivire and Caeser in “Patentability and Validity.”)
In the presently-appealed Application, Appellant’s amendments to Claims 1 and 12 appear to involve “a departure from the original invention” and/or they represent “a wholly different invention” because the detection of a leak “from” a tube is performed differently than the detection of a leak “into” a tube, as discussed previously.   	

The Examiner does not admit, tacitly or otherwise, that acknowledging a principle of fluid dynamics means that this is an acceptable correction of an obvious error.
Appellant asserts that the Examiner’s acknowledging a principle of fluid dynamics means that the “Examiner tacitly acknowledges a skilled-artisan would immediately recognize the error in the claims and the appropriate correction therefore.”  (See Appellant’s Brief, pages 15 and 20.)  However, simply because a fluid dynamics principle is true does not mean that the disclosure adequately discloses detecting a leak when this principle applies.  As described above, it is maintained that paragraph [0257] only supports detecting a leak from an environment/tube by detecting “expelled or leaked gases from within the tube” and that the monitoring can be a tube under any pressure (i.e., under a negative pressure/vacuum, atmospheric pressure, or a positive pressure.).  
	Appellant appears to be arguing that the original disclosure inherently discloses the limitation in issue (i.e., that the vehicle sensor is operable to detect “a plume of air leaked into the low-pressure environment) because this limitation is based upon an accepted principle of fluid dynamics.  However, as noted above in MPEP 2163, Section II, 3(b), “Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient."  (Emphasis added.)  As such, simply because a fluid dynamics principle is true does not mean that Appellant sufficiently described an invention in the original disclosure that relies on this fluid principle.  
	
Appellant argues that it is unreasonable to rely on the teachings of commonly-assigned applications to understand what invention was in the possession of Applicant/Appellant when the Application was filed.  
Appellant argues that it is unreasonable to rely on teachings of commonly-assigned applications (See Appellant’s Brief, pages 18-19).  However, this argument seems disingenuous given that two of the commonly-assigned applications discussed by the Examiner are specifically incorporated by reference in the original disclosure.  As such, it seems more than appropriate to review these incorporated-by-reference applications because “[t]he information incorporated is as much a part of the application as filed as if the text was repeated in the application, and should be treated as part of the text of the application as filed.” (See MPEP 6163.07(b).)  As describe earlier, these two applications discuss tubes that are maintained at higher or “normal” pressures, and therefore, are relevant in understanding what Applicant had in their possession with regard to monitoring tubes under all pressures for leaks.  

Moreover, MPEP 2163, Section II, 3(b), makes clear that extrinsic evidence may be used to show inherency of a disclosure:  
To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’"

(Emphasis added).  As such, it is maintained that the use of extrinsic evidence, such as Appellant’s commonly-assigned applications, is permissible and appropriate in order to understand what invention Applicant/Appellant had in their possession at the time the Application was filed. 
Response to Argument (A) Summary:
For at least the reasons presented above, the 35 U.S.C. §112(a) rejection of Claims 1-2, 4-13 and 15-22 should be maintained. 





(B)	Appellant argues that Claims 1-2, 4-13 and 15-22 are not properly rejected under 35 U.S.C. § 103 because the rejection does not address each feature of the independent Claims 1 and 12.	

I.	Appellant argues that no reasonable combination of Oster in view of Kalayeh, Benson, and Levian teaches or suggests the vehicle having at least one sensor and detecting a plume of air leaked into the low-pressure environment using the at least one sensor.   
II.	Appellant asserts the following specific arguments:
The rejection fails to address each feature of Claims 1 and 12, specifically that the detection is of air leaked “into” the low-pressure environment, and therefore a prima facie case of obviousness has not been made.  
The rejection is improper because the rejection never asserts that Oster’s fixed sensors are moved to the vehicle that travels along the path of the tube being monitored. 
 It would not be obvious to move Oster’s fixed sensors to a moving vehicle because this would make the fixed sensors unsatisfactory for their intended purpose. 

III.	Law regarding New Matter and the Nature of Examination
If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). The examiner should still consider the subject matter added to the claim in making rejections based on prior art since the new matter rejection may be overcome by applicant.  (See MPEP 2163.06).
37 C.F.R. 1.104 (c)(2) states “In rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command. When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable. The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified.

IV.	Appellant’s rebuttal arguments are not persuasive in showing that the 35 USC 103 rejection is improper. 
The rejection fails to address each feature of Claims 1 and 12, specifically that the detection is of air leaked “into” the low-pressure environment, and therefore a prima facie case of obviousness has not been made.  
The current rejection relies on Oster, US 5,950,543, in view of Kalayeh et al., US 6,822,742, Benson et al., US 8,659,664, and Levien et al., US 2014/0024999.  As described in the Final Rejections mailed on April 13, 2020 and November 2, 2021, Oster teaches most of the claimed limitations, including a system in which a tube structure (200, Figs. 1-2) is maintained as a low pressure environment (C10, L50 – C11, L23; C31, L25 – C32, L6, as described in  paragraph 11a) of the Final Rejection), and a method and system for detecting leaks that includes various types of different sensors (816, 846, 852, C30, L4-56, as described in paragraph 11b) of the Final Rejection).   In this explicitly identified section (C30, L4-56), Oster teaches the following:  
“A tube maintenance airlock (814) is used externally on the outer surface of the tube to service the inside of the tube through access hatches (207) without admitting air.  Some service or repair procedures can be accomplished in this fashion without suspending traffic.”
“Leak detectors (816) (ultrasonic or otherwise) locate leaks for repair. System evacuation is accomplished with ordinary evacuating equipment known to those versed in the art.”
“Acoustic sensor (846) are used to locate leaks and detect failure sounds before catastrophic failure occurs.”
“Absolute pressure sensors (850) are used along the tube and in airlocks and life support systems.”
“Air flow sensor (852) show normal and abnormal airflow.”
“The computer continuously monitors data and controls the systems to keep all systems functioning.  An alarm system (880) is activated if vibration, energy, security, vacuum, temperature, failure, medical, etc. parameters exceed norms.”

Based on these specific teachings, it is asserted that Oster teaches a leak detection system/method that detects leaks associated with a low pressure/vacuum environment.  Oster does not explicitly state whether the leak is detected from a plume that is leaking from the environment or into the environment, and whether the leakage tests are performed when the environment is maintained at a low pressure/vacuum or at a higher pressure/pressurized.  However, at least based upon the “tube maintenance airlock” and the “computer/alarm system” statements provided above, it is asserted that Oster at least suggests the detection of a plume of air that leaks from a higher pressure environment (which would occur when the tube was under maintenance), and into a low pressure/vacuum environment (which would occur during use of the tube and which is continuously monitored by the computer/alarm system).   Accordingly, the rejection considered the subject matter added to the claim, i.e., a plume of air leaking into an environment, as well as a plume of air leaking from the environment, because both of these conditions are at least suggested by Oster.  

Moreover, the disclosure provided and relied upon in Oster is more than adequate to teach the claimed limitation of “detecting a plume of air leaked into the low-pressure environment using the at least one sensor.”  As described above, Oster clearly teaches a low-pressure environment and a detection system/sensors used to detect air leaking into the low-pressure environment. The claims do not require that the sensor is capable of detecting a plume or jet formed on the exterior of the tube at the hole (as Appellant now asserts through Attorney arguments) is the condition that the sensor must detect.   Instead, the independent Claims 1 and 12 only require that a vehicle, which travels along the tube path, “has at least one sensor” and that sensor detects the plume of air.  Two of the cited secondary references, Kalayeh and Levien, provide the teachings directed to the sensor being located on the vehicle.  With regard to the depending claims, Kalayeh teaches the use of an infrared sensor, Benson teaches the use of a forward-looking, portable infrared thermography camera, and Levien discloses the use of a camera onboard an autonomous or remotely controlled aerial device. Because Oster teaches the use of detectors/sensors that detect leakage into and/or from the tube, it would be obvious to combine the specific sensors located on the aerial vehicle, as taught by Kalayeh, Benson, and/or Levien, with the Oster sensors because the Oster sensors could be used to first determine the location of the leak such that this location is sent to the vehicle to quickly and accurately dispatch the vehicle to the located leak, and the specific  sensors located on the aerial vehicle, as taught by Kalayeh, Benson, and/or Levien, would provide advantages, such as being better suited to quantitatively or qualitatively assess the leak, wherein both of these advantages will provide a more efficient leak detection system, thereby providing a rationale for combining these references. 

In Appellant’s first Appeal Brief filed September 14, 2020 (Note:  The Appeal was dismissed due to the filing of an RCE), Appellant is correct in asserting that the Examiner “explicitly and positively asserts that the purported new matter (i.e., ‘detecting a plume of air leaked into the low-pressure environment using the at least one sensor’) is not considered.”   However, the statement, to which it is believed Appellant refers, was made in the “Response to Arguments” section, paragraph 7, of the April 13, 2020 Final Office Action. The “Response to Arguments” section of the Final Rejection is not the legally binding rejection because it does not specifically identify the structures or other teachings from the cited references that are being relied upon to reject the limitations found in the claims.  As such, this statement does not constitute clear error because the legally binding rejection  does identify the specific section of the cited primary reference, Oster, that is being relied to support this section, as required by 37 C.F.R. 1.104 (c)(2).   

The rejection is improper because the rejection never asserts that Oster’s fixed sensors are moved to the vehicle that travels along the path of the tube being monitored. 
	Appellant argues that in order for the rejection to be proper, Oster would need to be modified “so that the fixed sensors of Oster are arranged on the ariel [sic] vehicle as purportedly taught by Kalayeh, Benson, and/or Levien.  Instead, the Examiner’s combination adds the specific sensors of Kalayeh, Benson, and/or Levien, which are located on a vehicle, to supplement the operation of the fixed-location Oster sensors”.  This argument fails because there is nothing in the appealed claims that precludes both fixed sensors located within the tube (as taught by Oster) and additional sensors located on the vehicle (as taught by Kalayeh, Benson, and/or Levien. )  Both Claims 1 and 12 use the open-ended transitional phrase “comprising”, and therefore, do not exclude additional, unrecited elements or method steps. (See MPEP 2111.03).  In addition, both Claims 1 and 12 recite the vehicle having “at least one sensor”, which  makes clear that there can be multiple sensors. 

	Both Claims 1 and 12 recite that the sensor located on the vehicle is operable for “detecting” or “to detect” a plume of air leaked into the low pressure environment.  The terms “detecting” or “to detect” are not specifically defined in the Specification, and as such, the ordinary definition of these terms can be used to understand their scope. Definitions of the verb “detect” includes “to discover the true character of” or “to discover or determine the existence, presence, or fact of” (Merriam-Webster.)  Applying these definitions, there is nothing in the terms “detecting” or “to detect” that requires the vehicle-located sensor to be able to sense a change in pressure or temperature, or hear noises, that may occur at the leak location.  Instead the terms “detecting” or “to detect” also can be construed to include a vehicle-located sensor that receives data from a different sensor physically located at the leak, such as Oster’s sensors located within the tube, and makes the determination that a leak is present.  Alternatively, the vehicle-located sensor can be like those disclosed in Kalayeh and Levien, with Kalayeh teaching the use of an infrared sensor located on an aerial vehicle, and Levien teaching the use of a camera located on an autonomous unmanned aerial vehicle, both of which would be able to directly detect a leak from or into a tube.  Either way, the rejection does not need to modify Oster such that Oster’s fixed sensors are moved to the aerial vehicle because the presently-appealed claims allow for multiple sensors, including a sensor located on the vehicle and other sensors located elsewhere, such as on or in the tube where the leak is physically occurring. 

 It would not be obvious to move Oster’s fixed sensors to a moving vehicle because this would make the fixed sensors unsatisfactory for their intended purpose. 
	As described immediately above, the rejection does not require the modification of Oster such that Oster’s fixed sensors are moved to the vehicle.  As such, without moving Oster’s fixed sensors, these sensors would still be able to operable detect the leak into the tube.  Moreover,  Oster’s sensors could be used in conjunction with the sensors of Kalayeh and Levien, thereby providing the claimed detection from a sensor located on the vehicle.  

	It should be noted that the 35 USC 103 rejection has been written to address both a leak from a tube and a leak into a tube by providing the combination of references that teach different types of sensors. With regard to whether it is proper to combine the Kalayeh, Benson, and/or Levien references with Oster, the test is for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The current obviousness rejection provides teachings with respect to all the key claimed features, i.e., a high speed transportation system having a tube, a capsule, a propulsion system, and a levitation system, as well as a vehicle with a sensor and one or more sensors capable of detecting leaks from or into a tube.  The ordinarily skilled artisan would be motivated by the advantages of the various leak detection sensors and their placement on different types of vehicles, as described in these references, to use these vehicle-located sensors on a high-speed transportation system similar to Oster’s system,  and would be able to modify Oster’s high speed transportation system to include at least one vehicle-located sensor using known methods and the modification would yield nothing more than predictable results.   
 

Response to Argument (B) Summary:
 For at least the reasons given above, it is maintained that a prima facie case of obviousness of Claims 1-2, 4-13, and 15-22 has been made and the 35 U.S.C. § 103 should be maintained. 







Conclusion
For the above reasons, it is believed that both the 35 U.S.C. § 112(a) and  35 U.S.C. § 103 rejections should be sustained.

Respectfully submitted,

/LYNN E SCHWENNING/
Primary Examiner, Art Unit 3652                                                                                                                                                                                                        

Conferees:
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 	Paragraph [0257] teaches the following:
        Monitoring Tube Integrity Using Aerial Vehicle 
        [0257]   Managing, identifying, and locating leaks in tube system may be very difficult, especially on the size and magnitude of the transportation system. Aspects of the present disclosure are directed to a method for monitoring the transportation tube (or other low-pressure environment) integrity using an aerial vehicle, for example, a remotely-operated aerial vehicle (or drone). In some embodiments, a drone equipped with infrared imaging camera may be configured to fly along the transportation path and searching for thermal plumes (e.g., large thermal plumes) of leaked air. For example, in embodiments, a drone may be configured to autonomously fly the transportation route. Equipped with a FLIR (forward looking infrared), for example, the drone could fly high above tube and monitor heat profile of large sections of tube. For example, expelled or leaked gas from within the tube may have different heat signature than ambient air around tube. By implementing aspects of the present disclosure, leaks, which otherwise may be invisible to the naked eye, would be detectable as large plumes on the FLIR image. In embodiments, by flying at high altitudes, the imaging camera could provide larger scope of leaks in the tube system than conventional pressure transducers and measurement devices.
        
        2 	See paragraph [0018], which states: “In further embodiments, the at least one transportation tube is maintained at atmospheric pressure.”  See also paragraph [0093], which states: “While embodiments of the present disclosure are directed to using a low-pressure environment, in some contemplated embodiments, the environment may be at atmospheric pressure (i.e., not a low-pressure environment), which may be easier to maintain as compared to a low-pressure environment. For example (and as discussed in more detail herein), with some shorter travel distances (for example, short enough that the capsule may not easily attain a high speed before needing to slow down again), it may be more efficient to run the system in an environment that is at atmospheric pressure to, for example, reduce costs of maintaining a low-pressure environment. For example, if a travel route is only 30 km long, the capsule may not be able to achieve its top speed (due to relatively short distance of the route). In such embodiments, the disclosure contemplates that it may be unnecessary to reduce the operating pressure of the environment below atmospheric pressure.
        3 	See paragraph [0177] of the present Application that discusses commonly-assigned US Patent Application 15/008,017.  See also, e.g., paragraph [0094] that describes commonly-assigned US Patent Application 15/007,712, which is directed to airlocks and gate valves used to keep sections of the tube at “normal pressure”. 
        
        4 	See Oster, US 5,950,543, which was cited by Appellant during prosecution and used by the Examiner as the primary reference to reject the claims of the present Application, discloses leak detectors (816), acoustic sensors (846), air flow sensors (852) to detect leaks in a low pressure tube (C30, L4-56). See also the secondary references cited to reject the appealed claims (i.e., US 6,822,742, US 8,659,664, and US 2014/0024999 ) and the following references cited by the Examiner in the October 3, 2010 Office Action as prior art that is pertinent to leak detection: US 3,143,648 (Describes airborne surveying methods for gas leak detection in pipes carrying hydrocarbons); and US 2014/0130577 (Describes a leak detection apparatus that is deployed within a pipe).
        5 The only difference between a parent application and a continuation application is that the latter must include a “Cross Reference to Related Application” statement at the beginning of the disclosure.  
        6 Paragraph [0257] included the statement “For example, expelled or leaked gas from within the tube may have different heat signature than ambient air around tube.” (Emphasis added)